DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 23, 2020 and is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reciprocating movement mechanism adapted to displace” in claim 1 (lines 12-13) and claim 18 (lines 1-2), “the reciprocating movement mechanism is configured to elevate the clamp end” in claim 1 (lines 27-28) and “a drive mechanism for reciprocating” in claim 1 (line 31) and claim 11 (line 23).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim limitation “mechanism adapt to displace”, “mechanism configured to elevate” and “mechanism for reciprocating” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “adapt to displace”, “configured to elevate” and “for reciprocating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 11 and 18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: claim 1 (lines 12-13), (lines 27-28) and claim 18 (lines 1-2) recited the limitation “a reciprocating movement mechanism” meaning “a pair beams” discloses in para.[0029].
claim 1 (line 31) and claim 11 (line 23) recited the limitation “a drive mechanism”  meaning “gears and motor” discloses in para.[0030] and [0034]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 8-12 and 16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. US. Patent (9,314,830) hereinafter Tremblay in view of Gray et al. US. Patent (5,551,271) hereinafter Gray.
Regarding claim 1,
Tremblay discloses a tube bending system (100 or 200 see fig 1 or 12) for bending tube blanks into partial hoops (fig. 1 shown partial hoop 115), comprising: 
   an arch die (107, 207) having a curved shape with two sides (marked as 210 in fig.4) curving away from a central apex point (middle of element 240 in fig.4) to end points and a convex outer surface (side marked as 200 see fig.4) opposite a concave inner surface (side marked as 207 see fig.4), a longitudinal plane (middle of dashed lines marked as 209 in fig.4) being defined radially through the apex point and bisecting the two sides and extending through a central vertical axis (fig.9 shown the vertical view see element 907) of the curved shape (see fig.5, fig.5 shown details of the die); 

    PNG
    media_image1.png
    357
    618
    media_image1.png
    Greyscale

   a stationary central frame (see fig.12A) having a horizontal platform (see fig.12A) on which is fixedly mounted a central portion of the arch die (the central portion is marked 

    PNG
    media_image2.png
    550
    738
    media_image2.png
    Greyscale

   an apex clamp (140, 240 or 640, see col.8 lines 8-15) extending above the horizontal platform of the central frame and having a clamp end (see fig.12A) projecting longitudinally toward the apex point on the convex outer surface of the arch die , for more detail see fig 11), 

    PNG
    media_image3.png
    309
    474
    media_image3.png
    Greyscale

the clamp end having a clamping position configured to hold a tube blank (245, see Col.8 lines 8-15) against the apex point, the apex clamp (140, 240 or 640, see fig.1,6 or 
   a pair of stationary lateral frames (see fig.12A) positioned on opposite lateral sides of the central frame (see fig.12A), each lateral frame having a horizontal platform (see fig.12A) on which is fixedly mounted one of the two sides of the arch die (107,207), the lateral frames being spaced apart from the central frame such that a linear tube blank (245) clamped against the apex point may be supported across the horizontal platforms (the top surface of stationary central frame, see fig 12) of the central and lateral frames, each lateral frame (see fig.12) supporting a railway (220 and 230 however 760 of fig.7 shown more details) extending longitudinally forward from a starting location approximately laterally even with the apex clamp to an ending location laterally even with or slightly past respective terminal ends of the two sides of the arch die (see fig.12A-12D); 
   a bending carriage (225, for more details see 755 of fig.7) arranged to reciprocate longitudinally along each of the railways (760), the bending carriages (755 of fig.7) each having mounted thereon an upper roller (750) sized to contact a lateral end of a linear tube blank (245, see fig.12A-B) and bend the tube blank (245) around the arch die (207) and into a partial hoop when the bending carriages are displaced longitudinally forward (see fig.12), wherein the reciprocating movement mechanism (109,209,609) is 
   a drive mechanism (as recited in Col.6 lines 44-47 and additionally fig.7 shown the motor gears and chain) on each lateral frame for longitudinally reciprocating the bending carriage along the railway (see fig.7).
Tremblay does not disclose the pair of stationary lateral frames to be separated and  the apex clamp being mounted on a reciprocating movement mechanism adapted to displace the clamp end from its clamping position vertically upward.
Tremblay and Gray disclose both art in the same field of endeavor (i.e. metal deforming).
Gray, in a similar art, teaches a bending apparatus (see fig.1-10) having a apex clamp (36,43, fig.5-6) being mounted on a reciprocating movement mechanism (45,57) adapted to displace the clamp end (43,49) from its clamping position vertically upward (see fig.5-6).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the apex clamp such that it has a reciprocating movement mechanism adapted to displace the clamp end. Examiner notes both references clearly teach an apex clamp, therefore a simple substitution of Tremblay’s apex clamp with that of Gray will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Since no criticality is recited for the pair of stationary lateral frames to be separated and well known in the mechanical art for stationary lateral frames to be integrated or separated structures deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the pair of stationary lateral frames to be separated to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that to make the claimed structure separable would have been obvious if considered desirable to do so.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Examiner notes, fig.5 shows the arch die in detail, fig.6 shows the apex clamp in detail and fig.7 and 11 show the bending carriage in detail and is considered to be different segments of the first embodiment, in term of details.
Regarding claim 2,
The prior art Tremblay as modified by Gray, discloses all limitations in claim 1.
Tremblay discloses the horizontal platforms of the central frame and lateral frames (see fig.12A) but does not disclose the horizontal platforms of the central frame and lateral frames to be each separately adjustable in elevation and horizontal angle and since no criticality is recited for the horizontal platforms of the central frame and lateral frames to be each separately adjustable in elevation and horizontal angle and well known in the mechanical art for platform of frame to be adjustable to different position deemed In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claim 8,
The prior art Tremblay as modified by Gray, discloses all limitations in claim 1.
Tremblay discloses the clamp end (see fig.12A) is shaped to securely clamp the tube blank against the apex point (see col.8 lines 29-33) and reliably lift and expel the partial hoop from contact with the convex outer surface of the arch die (107, 207 and col.9 lines 15-20 recited removing and is interpreted to be lifting and expelling). Neither Tremblay nor Gray disclose the clamp end to include a concave forward shape which matches an outer diameter of the tube blank and since no criticality is recited for the clamp end to include a concave forward shape and well known in the mechanical art for clamp to have different shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the clamp end to include a concave forward shape to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that a shape was a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9,
The prior art Tremblay as modified by Gray, discloses all limitations in claim 1.
Tremblay as modified by Gray, discloses wherein the reciprocating movement mechanism (Gray, 45,57) of the apex clamp has a linear actuator (Gray, 57) for displacing the clamp end longitudinally, and a linear actuator (Gray, 45) for displacing the clamp end vertically.
Regarding claim 10,
The prior art Tremblay as modified by Gray, discloses all limitations in claim 9.
Tremblay as modified by Gray, discloses wherein the reciprocating movement mechanism includes a control processor and programming (Tremblay, see Col.7 lines 25-29) configured to coordinate activation of the linear actuators and drive mechanism in a predetermined sequence to: a) displace the apex clamp longitudinally forward from its starting position to its clamping position, b) displace both bending carriages longitudinally forward from the starting locations to the ending locations, c) displace both bending carriages longitudinally rearward from the ending locations to the starting locations, d) displace the apex clamp vertically upward to lift and expel the partial hoop from contact with the convex outer surface, and e) displace the apex clamp downward and longitudinally rearward to its starting position (Tremblay, see Col.7 lines 25-29, the controller is programmable of such sequence).
Regarding claim 11,

   an arch die (107, 207) having a curved shape with two sides (marked as 210 in fig.4) curving away from a central apex point (middle of element 240 in fig.4) to end points and a convex outer surface (side marked as 200 see fig.4) opposite a concave inner surface (side marked as 207 see fig.4), a longitudinal plane (middle of dashed lines marked as 209 in fig.4) being defined radially through the apex point and bisecting the two sides and extending through a central vertical axis (fig.9 shown the vertical view see element 907) of the curved shape (see fig.5, fig.5 shown details of the die); 
   a stationary central frame (see fig.12A) having a horizontal platform (see fig.12A) on which is fixedly mounted a central portion of the arch die (the central portion is marked as clamp end see fig.12A, see fig 10 for more detail view), the convex outer surface being vertically dimensioned at least as tall (fig.9,11 and 12, shown the height of the die) as a tube blank (245) placed on the horizontal platform (the top surface of stationary central frame, see fig 12);
   an apex clamp (140, 240 or 640, see col.8 lines 8-15) extending above the horizontal platform of the central frame and having a clamp end (see fig.12A) projecting longitudinally toward the apex point on the convex outer surface of the arch die (240, se fig.12A, for more detail see fig 11), the clamp end having a clamping position configured to hold a tube blank (245, see Col.8 lines 8-15) against the apex point,
   a pair of stationary lateral frames (see fig.12A) positioned on opposite lateral sides of the central frame (see fig.12A), each lateral frame having a horizontal platform (see fig.12A) on which is fixedly mounted one of the two sides of the arch die (107,207), the 
   a bending carriage (225, for more details see 755 of fig.7) arranged to reciprocate longitudinally along each of the lateral frames, the bending carriages (755 of fig.7) each having mounted thereon an upper roller (750) sized to contact a lateral end of a linear tube blank (245, see fig.12A-B) and bend the tube blank (245) around the arch die (207) and into a partial hoop when the bending carriages are displaced longitudinally forward (see fig.12),
   a drive mechanism (as recited in Col.6 lines 44-47 and additionally fig.7 shown the motor gears and chain) on each lateral frame for longitudinally reciprocating the bending carriage
Tremblay discloses the horizontal platforms of the central frame and lateral frames (see fig.12A) but does not disclose the horizontal platforms of the central frame and lateral frames to be each separately adjustable in elevation and horizontal angle and since no criticality is recited for the horizontal platforms of the central frame and lateral frames to be each separately adjustable in elevation and horizontal angle and well known in the mechanical art for platform of frame to be adjustable to different position deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the horizontal platforms of the central frame and lateral frames to be each separately adjustable in elevation and In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Since no criticality is recited for the pair of stationary lateral frames to be separated and well known in the mechanical art for stationary lateral frames to be integrated or separated structures deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the pair of stationary lateral frames to be separated to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that to make the claimed structure separable would have been obvious if considered desirable to do so.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Examiner notes, fig.5 shows the arch die in detail, fig.6 shows the apex clamp in detail and fig.7 and 11 show the bending carriage in detail and is considered to be different segments of the first embodiment, in term of details.
Regarding claim 12,
The prior art Tremblay as modified by Gray, discloses all limitations in claim 11.
Tremblay as modified by Gray, discloses wherein each lateral frame (see fig.1) supports a railway (760 see fig.7) extending longitudinally forward from a starting location approximately laterally even with the apex clamp (see fig12A) to an ending location laterally even with or slightly past respective terminal ends of the two sides of the arch die (see fig12C), and the bending carriages are arranged to reciprocate longitudinally 
Regarding claim 16,
The prior art Tremblay as modified by Gray, discloses all limitations in claim 11.
Tremblay as modified by Gray, discloses wherein each lateral frame (see fig.7,9 12A) has a motor mounted thereon that drives a chain and a plurality of gears (fig.7 and 9, better shown the details) mounted on the lateral frame and spaced apart in a plane around which the chain is guided (fig.7 and 9, better shown the details), the chain being fixed to the bending carriage (755) to drive the bending carriage along the lateral frame, and the plurality of gears includes a plurality of fixed gears and at least one gear that is located outside a loop of the chain (see fig.7 and 9) and mounted for movement to enable tightening of the chain.
Regarding claim 18,
The prior art Tremblay as modified by Gray, discloses all limitations in claim 11.
Tremblay as modified by Gray, discloses wherein the apex clamp (140, 240 or 640, see fig.1,6 or 12) being mounted on a reciprocating movement mechanism (109,209,609; the securing/releasing function recited in col.6 lines 38-41, col.8 lines 12-15 and 29-33 finally col.9 lines 15-20) adapted to displace the clamp end from its clamping position longitudinally (see Col.6 lines 23-27), the clamp end (see fig.12A) having a starting position for placement of a tube blank on the horizontal platform between the clamp end and 
the clamp end (see fig.12A) is shaped to securely clamp the tube blank against the apex point (see col.8 lines 29-33) and reliably lift and expel the partial hoop from contact 
Tremblay does not disclose the apex clamp being mounted on a reciprocating movement mechanism adapted to displace the clamp end from its clamping position vertically upward, and the clamp end includes a concave forward shape which matches an outer diameter of the tube blank 
Gray, in the similar art, teaches a bending apparatus (see fig.1-10) having a apex clamp (36,43, fig.5-6) being mounted on a reciprocating movement mechanism (45,57) adapted to displace the clamp end (43,49) from its clamping position vertically upward (see fig.5-6).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the apex clamp such that it has a reciprocating movement mechanism adapted to displace the clamp end. Examiner notes both references clearly teach an apex clamp, therefore a simple substitution of Tremblay’s apex clamp with that of Gray will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Since no criticality is recited for the clamp end to include a concave forward shape and well known in the mechanical art for clamp to have different shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 19,
The prior art Tremblay as modified by Gray, discloses all limitations in claim 18.
Tremblay as modified by Gray, discloses wherein the reciprocating movement mechanism (Gray, 45,57) of the apex clamp has a linear actuator (Gray, 57) for displacing the clamp end longitudinally, and a linear actuator (Gray, 45) for displacing the clamp end vertically.
Regarding claim 20,
The prior art Tremblay as modified by Gray, discloses all limitations in claim 19.
Tremblay as modified by Gray, discloses wherein the reciprocating movement mechanism includes a control processor and programming (Tremblay, see Col.7 lines 25-29) configured to coordinate activation of the linear actuators and drive mechanism in a predetermined sequence to: a) displace the apex clamp longitudinally forward from its starting position to its clamping position, b) displace both bending carriages longitudinally forward from the starting locations to the ending locations, c) displace both bending carriages longitudinally rearward from the ending locations to the starting locations, d) displace the apex clamp vertically upward to lift and expel the partial hoop .
Allowable Subject Matter
Claims 3-7 and 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 02/23/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn.
The applicant's argument on pages 1-4, have been considered are persuasive however based on the newly presented amendment and since the scope of the claim has changed, a new interpretation is given to the primary reference Tremblay in combination with the secondary reference Gray to reject as set forth in this Office Action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


March 22, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753